EXHIBIT 10.3
NONCOMPETITION AND CONFIDENTIALITY AGREEMENT
THIS NONCOMPETITION AND CONFIDENTIALITY AGREEMENT is dated as of July10, 2008
(the “Effective Date”), by and between Digital Angel Corporation d/b/a Digital
Angel, a Delaware corporation (“Seller”), and Sterling Hallmark, Inc., a
California corporation (“Purchaser”).
W I T N E S S E T H T H A T:
WHEREAS, Purchaser and Seller, among others, have entered into an agreement (the
“Stock Purchase Agreement”) for the purchase by Purchaser of all of the issued
and outstanding stock of Computer Equity Corporation, a Delaware corporation,
(“CEC”) consisting of one hundred (100) shares of $.001 par value common stock
(the “Shares”) and its wholly owned subsidiary, Government Telecommunications,
Inc., a Virginia corporation (“GTI”);
WHEREAS, Purchaser desires that Seller shall keep certain information
confidential and shall not compete with Purchaser following the acquisition of
Shares pursuant to the Stock Purchase Agreement on the terms and conditions set
forth herein; and
WHEREAS, Purchaser has agreed to pay certain amounts, as more fully set forth in
Paragraph 2 hereof, to Seller in order to secure such agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, the parties hereto agree as follows:
1. Confidentiality and Noncompetition.
1.01. Seller agrees expressly, as an inducement to the performance by Purchaser
of its obligations under the Stock Purchase Agreement and in consideration of
the payment to be made to Seller pursuant to Paragraph 2 hereof, that for the
Term of this Agreement, except as required by applicable law or order, Seller
will not disclose to any unauthorized person or use for its own account,
anywhere in the Restricted Territory any of the Confidential Information without
the prior written consent of Purchaser’s Board of Directors. Seller acknowledges
that the continued success of Purchaser is largely dependent upon maintaining
the confidentiality of such information and preventing its disclosure to
competitors and other third parties.
1.02. Seller agrees that for the Term of this Agreement, it will not own,
manage, operate, control, be employed by, participate in, or otherwise engage
in, or permit its name to be used by or in connection with any business engaged
in the development, sale, licensing, or leasing of telecommunications and
information services that engages in such activity within the Restricted
Territory.

 

1



--------------------------------------------------------------------------------



 



1.03. “Confidential Information” includes, but shall not be limited to,
information pertaining to research and development of new product designs, and
sales and marketing information of Purchaser, including trade secrets, software
programs, and customer data and shall include any information of a similar
nature hereafter identified in this Agreement as confidential or proprietary.
The term “Confidential Information” does not include information that (i) has
become a part of the public domain other than as a result of its wrongful
disclosure by Seller, (ii) was available on a non-confidential basis prior to
its disclosure, or (iii) is or hereafter becomes lawfully obtainable from other
sources without an obligation of confidentiality. “Customer data” means any
information pertaining to a customer, distributor, supplier, or other person or
entity contacted to utilize Purchaser’s services or purchase or license its
products, including, but not limited to, preferences, pricing information,
service needs, software, and similar insider knowledge of such parties’
requirements obtained by Purchaser at any time. “Restricted Territory” means the
United States, its territories and military bases.
1.04. Seller further agrees that upon termination of this Agreement it will
destroy any records, papers, letters, or other data and information with respect
to Confidential Information then in its possession or control, unless necessary
to comply with applicable legal and regulatory requirements, as well as
documented internal policy.
2. Non-Solicitation. During the Term of this Agreement, Seller agrees that,
except with the prior written consent of Purchaser’s Board of Directors, it will
not directly or indirectly (i) solicit, divert, attempt to take away or
interfere with any customer, client, or distributor of Purchaser, or (ii) induce
or attempt to induce any employee, agent or independent contractor who was
employed by Purchaser, CEC or GTI immediately prior to the Effective Date to be
an employee, agent, independent contractor, or otherwise of Seller. Seller shall
not be deemed to have violated clauses (i) or (ii) this Paragraph 2 solely as a
result of making any general solicitation undertaken in the ordinary course of
business and not specifically targeting such persons.
3. Term; Compensation. The term of this Agreement shall be two (2) years from
the Effective Date of this Agreement (the “Term”). Seller shall receive $100 in
consideration of this Agreement in each of the two years.
4. Injunctive Relief. Seller agrees that in the event of a breach of this
Agreement by Seller, the remedy at law for damages would be inadequate and
Purchaser may obtain injunctive relief.
5. Miscellaneous.
5.01. Sole Agreement. This Agreement and the documents delivered pursuant to or
in connection with this Agreement constitute the sole and only agreement of the
parties hereto and supersede any prior understanding or written or oral
agreements between the parties. No amendment, modification, or alteration of the
terms hereof shall be binding unless it is in writing, dated subsequent to the
date hereof and duly executed by the parties hereto.

 

2



--------------------------------------------------------------------------------



 



5.02. Successors. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors, and assigns.
5.03. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Facsimile transmission (which shall be deemed to include
the e-mail delivery of documents in Adobe pdf or similar static image format) of
any signed original counterpart and retransmission of any signed facsimile
transmission shall be deemed the same as the delivery of an original.
5.04. Extensions and Waivers. Each party to this Agreement may, by written
notice to the other, (i) extend the time for the performance of any of the
obligations or other acts of the other party and (ii) waive performance of any
of the obligations of the other party. No such written waiver by the parties
hereto of any default or breach of any term or condition of this Agreement shall
be deemed to be a waiver of any other breach of this Agreement or any other term
or condition contained herein.
5.05. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Delaware.
5.06 Notices. Any notice required or permitted to be given hereunder shall be in
writing and shall be delivered personally or sent by certified mail, postage
prepaid, as set forth below:

  (a)  
If to Seller:
       
Digital Angel Corporation
1690 S. Congress Avenue, Suite 201
Delray Beach, Florida 33445
Attn: Lorraine Breece, CFO
Email: lbreece@digitalangel.com
Facsimile: 561-276-0977
       
With a copy to:
       
Patricia Petersen at the same address and fax number above
Email: ppetersen@digitalangelcorp.com

 

3



--------------------------------------------------------------------------------



 



  (b)  
If to Purchaser:
       
Sterling Hallmark, Inc.
27131 Calle Arroyo, Suite 1705
San Juan Capistrano, California 92675
Attn: Kevin Kelly
Email: pkkelly1@cox.net
Facsimile: 949-248-8926
       
with a copy to:
       
Weintraub Law Group PC
10085 Carroll Canyon Road
Suite 230
San Diego, California 92131
Attn: Richard A. Weintraub, Esq.
Email: rick@weintraublawgroup.com
Facsimile: 858-566-7015

5.07. Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof and this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.
5.08. Captions. The captions in this Agreement are solely for convenient
reference and shall not be deemed to affect the meaning or interpretation of any
article, section, or paragraph hereof.
5.09. Gender and Number. All personal pronouns used in this Agreement shall
include the other gender whether used in the masculine or feminine or neuter
gender, and the singular shall include the plural whenever and as often as may
be appropriate.
5.10. Further Assurances. The parties hereto agree that they shall deliver all
further documents and do all further acts necessary and reasonably desirable to
consummate the transactions contemplated by this Agreement.
[Signatures on Following Page]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

              “PURCHASER”
 
            STERLING HALLMARK, INC.
 
       
 
  By:   /s/ Kevin Kelly
 
       
 
  Name:   Kevin Kelly
 
       
 
  Title:   Chief Financial Officer
 
       
 
            “SELLER”
 
            DIGITAL ANGEL CORPORATION
 
       
 
  By:   /s/ Lorraine M. Breece
 
       
 
  Name:   Lorraine M. Breece
 
       
 
  Title:   Senior Vice President and Chief Financial Officer
 
       

 

 